Title: Enclosure C: Memorial of Joshua Johnson to the Duke of Leeds, 25 March 1791
From: Johnson, Joshua
To: Duke of Leeds


CMemorial of Joshua Johnson to the Duke of Leeds
London, 25 Mch. 1791. Rachel, an American vessel, is owned, registered, and navigated agreeably to the laws of the United States, and her cargo is the property of an American citizen. She arrived in London 22 Oct. 1790 with a cargo consigned to an English merchant, but since her register did not state that she was built in America and her construction appeared French, the Commissioners of Customs refused her entry, alleging that for this reason she was not entitled to the privileges of an American vessel. In consequence, the Lords of the Treasury were asked a day or two after her arrival to allow her to discharge her cargo as she had been permitted to do in ports of England and Ireland many times. No answer was received until the end of December, when the appeal was denied and Rachel was obliged to proceed to Ostend. “It may be necessary here most respectfully to remark to your Grace that this American Vessel after being detained in a British Port upwards of twelve weeks, was compelled to leave it and make a Deposit of her Cargo in a Foreign Port. … Captain Duff the Commander of the said Vessel having been prosecuted … for landing whilst in the Port of London an English fowling-piece made by the celebrated Mortimer of this City in order to have it repaired by the Maker … he was obliged to put in with his Vessel at Spithead on her way to North America in order to redeem his recognizances or to surrender his Person and take his trial agreeably to the Laws of England, and upon his arrival at Spithead on the twenty second Ultimo the said Hon’ble Commissioners of the Customs were acquainted therewith, and petitioned on account of the notorious hardship of the Case to order the prosecution to be stopt which they were pleased to consent to upon condition of his paying the Bills of their Solicitors, satisfying the Informer who represented to the Board that he had landed an English made fowling-piece, and paying the said Informer’s expences which Captain Duff was obliged to do and which cost him upwards of Seventy Pounds Sterling, or he would have been committed to an English Jail under the prosecution of the Crown Lawyers.—This Sum is upwards of a year’s pay to the Captain of  so small a Vessel…, The Collector at Portsmouth to whom Captain Duff had made a report of his arrival and of every item of his Cargo demanded his Papers which Captain Duff gave up, and when the Commissioners were pleased to stay this prosecution on account of the fowling-piece … he called on the Collector for a return of his Papers which he refused to relinquish alledging that he could not until he had received orders from the Hon’ble Commissioners of the Customs. And pretending to have received these orders on the second of this Month the said Collector came off with a number of other Persons and forcibly taking possession of the said American Vessel and Cargo, conducted her … to the Harbour of Portsmouth.
“A conduct like this so likely to sow the seeds of Discord between Great Britain and the United States of America being represented to your Grace’s Memorialist He found himself immediately under the necessity of representing the same to the Hon’ble Commissioners of His Majesty’s Customs (a Copy of which representation, with the Owners and Captain’s Affidavit No. 2, 3, and 4, is inclosed herewith) requiring that the Collector who had committed this act of violence should be immediately ordered to give up the said Vessel and Cargo and to make satisfaction to the parties injured for the losses and damages his conduct had occasioned.
“It is now three Weeks since this Memorial was presented, and yesterday your Grace’s Memorialist was given to understand that the … Commissioners had ordered the Collector at Portsmouth to give up the said Vessel and a considerable part of her Cargo, nearly in the following words ‘The Spirits in small quantities to be prosecuted, the Ship and Cargo to be liberated on satisfaction being made to the Seizing Officer.’
“In order to obviate the consequences of a System so destructive to the harmony with which the Subjects of the two Countries should ever regard each other, and which it is your Grace’s Memorialist’s earnest desire to cultivate, this Memorial is therefore submitted, and this Appeal made to your Grace’s justice, with a repetition of the requisition, that the Hon’ble Commissioners of the Customs be instructed to give orders to their Collector at Portsmouth immediately to deliver up the said Vessel and all her Cargo, to the Captain thereof, and be likewise ordered to make full and ample compensation for the loss and damage which has been occasioned by his conduct.”
